BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTIONEXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dean Russel on 01/26/2021.
Claim 4 (Currently Amended): An automatic cleaner for a vessel containing water defining an upper water surface, comprising: a. a body comprising an inlet and an outlet; b. a motor positioned at least partially within the body; c. a filter positioned at least partially within the body; and d. at least one motive element for moving the body along a submerged surface of the vessel; and in which the automatic cleaner (i) is positively buoyant at all times in the water, (ii) sinks in the water to the submerged surface at least in part because of downforce created by operating the motor, and (iii) floats to the upper water surface because of the automatic cleaner’s positive buoyancy when the motor is inoperative and downforce is not being created by operating the motor.
All dependent claims’ preamble is amended to “The automatic cleaner”
Allowable Subject Matter
Claims 4 and 10-27 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Elrich (US20160145884) in view of Henkin et al. (US6365039) teach an automatic cleaner for a vessel containing water defining an upper water surface, comprising (Elrich, [0001]): a. a body (73, 74, 75, 76) comprising an inlet (51) and an outlet (77) (Elrich, Figs. 1 and 4B); b. a motor (9) positioned at least partially within the body (Elrich, Figs. 1 and 16; [0118] lines 10-14);  c. a filter (46) positioned at least partially within the body (Elrich, Figs. 1 and 32B); and d. at least one motive element for moving (42) the body (73, 74, 75, 76) along a submerged surface of the vessel (Elrich, Figs. 1 and 21); and in .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBIE E QUANN/Examiner, Art Unit 3723                  

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723